DETAILED ACTION

	This Office action is a reply to the amendment filed on 3/30/2022. Currently, claims 1-18 are pending. No claims have been withdrawn. No claims have been cancelled. New claims 17-18 have been added.

Information Disclosure Statement
The Information Disclosure Statement filed on 2/25/2022 is being considered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, “height and inclination of said base structure” is objected to because the terms “height” and “inclination” are not prefaced with introductory articles. Although, the terms do not render the claim indefinite, the examiner recommends clarifying the claim language by reciting “a height and an inclination of said base structure”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18, “wherein the first profile rests on the second profile when the one or more bolts are in a retracted position” is new matter because the limitation was not previously described in applicant’s specification or shown in applicant’s drawings. Nowhere does applicant’s disclosure describe a bolt being in a retracted position. Further, one of ordinary skill would not be able to definitively point to a retracted position of a bolt in the drawings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “wherein a low friction part arranged to a surface part of said at least one sliding door” is objected to because it is unclear what the claim requires. Does applicant intend for the claim to require a low friction part arranged on a surface part of said at least one sliding door?
Claim 18, “wherein the first profile rests on the second profile when the one or more bolts are in a retracted position” is indefinite because it is unclear what the claim requires. It is unclear if a retracted position as claimed requires a bolt to be screwed all the way in, screwed all the way out, or something else. What does the retracted position require?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20150103483 A (‘KR ‘483’) (as cited by applicant including English translation) in view of Pollock (US 4037380).
Claim 1, KR ‘483 teaches an enclosed space comprising:
a ceiling (ceiling of enclosed space shown in Fig. 1);
a base structure (see annotated Fig. 1 of KR ‘483 shown below in Examiner’s Notes), wherein said base structure comprises a first profile (one of the sides of the base structure in annotated Fig. 1 of KR ‘483);
a plurality of walls 8, wherein at least one of the walls comprises an opening (opening at door; Fig. 1) to allow access to said enclosed space (Fig. 1);
at least one sliding door 9 arranged to close the opening [0043], wherein said sliding door comprises two parallel glass panels (left and right panels of 9; Fig. 1);
a controller 4;
an input air fan 2 equipped with an air filter 2a; and
an air outlet 6 equipped with a flow meter 11 configured to provide flow information to said controller ([0047]-[0049]);
wherein said controller is configured to control said input air fan based on the flow information from said flow meter ([0044]-[0050]).
KR ‘483 does not teach wherein height and inclination of said base structure are arranged to be adjustable, a second profile, and one or more bolts for arranging a tilting angle between said first profile and said second profile.
However, Pollock teaches an enclosed space comprising a height and an inclination of a base structure arranged to be adjustable, wherein the base structure comprises a first profile (53; Fig. 8), a second profile (54; Fig. 8) and one or more bolts (56; Fig. 8) for arranging a tilting angle between said first profile and said second profile (col. 5, lines 9-40; Fig. 8). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the base structure of KR ‘483 by forming height and inclination of said base structure being arranged to be adjustable, wherein the base structure comprises a first profile, a second profile, and one or more bolts for arranging a tilting angle between said first profile and said second profile, with the reasonable expectation of allowing the enclosed space structure to be installed on a grade or irregularity or tilt of the floor (Pollock col. 5, lines 9-40), and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).	Claim 10, KR ‘483 further teaches a sensor (“sensor” [0005], [0008]) configured to provide presence information to said controller ([0005], [0008]), and said controller is configured to control a light source based on the presence information from said sensor ([0008], [0025]).
Claim 17, as modified above, the combination of KR ‘483 and Pollock teaches all the limitations of claim 1, and further teaches wherein the first profile slidably receives a part of the second profile (Pollock 53 slidably receives a part of 54; Fig. 8).
Claim 18, as modified above, the combination of KR ‘483 and Pollock teaches all the limitations of claim 17, and further teaches wherein the first profile rests on the second profile when the one or more bolts are in a retracted position (Pollock; under the broadest reasonable interpretation, 53 rests on 54 regardless of the position of the bolt, as shown in Fig. 8, and thus the combination of KR ‘483 and Pollock meet the claim as exceedingly broadly claimed).
Claims 2-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Lee (US 20090038228).
	Claim 2, KR ‘483 and Pollock teach all the limitations of claim 1 as above. KR ‘483 is unclear as to whether the at least one sliding door comprises a handle. However, Lee teaches a sliding door comprising a handle (Lee “handle”; [0046]; [0049]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a handle on the sliding door, with the reasonable expectation of making it easier to grip the door for opening or closing the sliding door.
Claim 3, as modified above, the combination of KR ‘483, Pollock and Lee teaches all the limitations of claim 2, and further teaches wherein the at least one sliding door is a sliding door configured to run between an upper track (Lee 1 upper) and a lower track (Lee 1 lower) with one or more rollers (Lee 4a).
  Claim 7, as modified above, the combination of KR ‘483, Pollock and Lee teaches all the limitations of claim 3, and further teaches wherein a low friction part (Lee 45b) arranged to a surface part of said at least one sliding door (Lee [0061]).
Claims 2-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Moloney (US 2950756).
Claim 2, KR ‘483 and Pollock teach all the limitations of claim 1 as above. KR ‘483 is unclear as to whether the sliding door comprises a handle. However, Moloney teaches a sliding door comprising a handle (Moloney “handle”; 105). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a handle on the sliding door, with the reasonable expectation of making it easier to grip the door for opening or closing the sliding door.
Claim 3, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 2, and further teaches wherein the at least one sliding door is a sliding door configured to run between an upper track (Moloney 24; Fig. 2) and a lower track (Moloney 22; Fig. 2) with one or more rollers (Maloney 40).
Claim 4, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 3, and further teaches wherein said lower track includes an H-profile (Moloney Fig. 2).
Claim 5, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 4, and further teaches wherein said H-profile comprises a plurality of springs (Moloney 44).  
	Claim 6, KR ‘483 further teaches the glass panels being arranged to slide in opposite sides of the at least one of the walls of said enclosed space (Moloney Fig. 1).
Claim 7, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 3, and further teaches wherein a low friction part (Moloney 41) is arranged to a surface part of said sliding door (Moloney Figs. 2 and 4).
Claim 9, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 7, and further teaches wherein said low friction part is arranged to run in the protrusion of said lower track (Moloney Figs. 2 and 4).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Moloney (US 2950756) and further in view of Lee (US 20090038228).
Claim 8, as modified above, the combination of KR ‘483, Pollock and Moloney teaches all the limitations of claim 3, and further teaches wherein said at least one sliding door comprises: a stopper (Moloney 89) to stop the at least one sliding door; a protrusion, wherein said protrusion forms part of a seal arrangement to prevent air leakage from said enclosed space ; a rubber part to support said protrusion ; and 4- a plurality of brushes Moloney 60), arranged to prevent air flow (Moloney Fig. 3). KR ‘483 does not teach a protrusion, wherein said protrusion forms part of a seal arrangement to prevent air leakage from said enclosed space; a rubber part to support said protrusion. However, Lee teaches a protrusion (Lee 4; Fig. 4), wherein said protrusion forms part of a seal arrangement to prevent air leakage from said enclosed space (Lee Fig. 4); a rubber part (Lee 3s) to support said protrusion (Lee Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a protrusion, wherein said protrusion forms part of a seal arrangement to prevent air leakage from said enclosed space; and a rubber part to support said protrusion, with the reasonable expectation of further sealing the at least one sliding door using known techniques and methods with no respective change in function.
Claims 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) (as cited by applicant including English translation) and Pollock (US 4037380) and further in view of Leben (US 8097861).
Claim 11, KR ‘483 and Pollock teach all the limitations of claim 1 as above. KR ‘483 does not teach light source configured to emit light alternately in the visible range and in a dedicated cleaning range. However, Leben teaches a light source configured to emit light alternately in the visible range and in a dedicated cleaning range (Leben col. 4, lines 42-44; col. 5, lines 17-36). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a light source configured to emit light alternately in the visible range and in a dedicated cleaning range, with the reasonable expectation of further cleaning the air using known techniques and methods with no respective change in function.
Claim 13, as modified above, the combination of KR ‘483, Pollock and Leben teaches all the limitations of claim 11, and further teaches wherein said light source is configured to emit ultraviolet or blue light to kill germs inside said enclosed space (note that blue light is generally understood to be in the range of 450 to 495 nanometers and that Leben teaches that the light may include approximately 400 to 700 nanometers; col. 5, lines 17-22; Leben further teaches that the wavelength may be varied as desired col. 4, lines 9-12, thus Leben meets the claim).
Claim 14, KR ‘483 and Pollock teach all the limitations of claim 10 as above. KR ‘483 does not teach wherein said sensor is selected from a group comprising a motion sensor configured to detect a presence of a user inside said enclosed space, 5a CO2 sensor configured to detect a carbon-dioxide level inside said enclosed space, a light sensor, a temperature sensor configured to detect a temperature inside said enclosed space, and a pressure sensor configured to detect a pressure inside and outside said enclosed space. However, Leben teaches a sensor comprising a motion sensor configured to detect a presence of a user inside said enclosed space (col. 7, lines 11-18). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a sensor comprising a motion sensor configured to detect a presence of a user inside said enclosed space, with the reasonable expectation of detecting a presence of a user inside the enclosed space using known techniques and methods.
Claim 15, as modified above, the combination of KR ‘483, Pollock and Leben teaches all the limitations of claim 11, and further teaches wherein said controller is configured to control said light source to emit light in the dedicated cleaning range when a user has left said enclosed space and to turn the visible light on when a user is entering said enclosed space (Leben col. 9, lines 26-40).
Claim 16, as modified above, the combination of KR ‘483, Pollock and Leben teaches all the limitations of claim 11, and further teaches wherein the dedicated cleaning range is 450-495 nm (Leben teaches that the light may include approximately 400 to 700 nanometers; col. 5, lines 17-22; Leben further teaches that the wavelength may be varied as desired col. 4, lines 9-12, thus Leben meets the claim).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, particularly KR 2015 0103483 A (‘KR ‘483’) and Pollock (US 4037380) do not teach or disclose, alone or in combination, all the elements and features of claim 12, combined with claim 1, including inter alia said second profile being arrangeable to be in contact with the ground and being an integral part of a floor of said enclosed space. Although, KR ‘483 teaches a steel plate 10, KR ‘483 does not appear to teach a floor of said enclosed space that would be in addition to the floor on which the enclosed space is installed. Similarly, Pollock teaches installing the enclosed space over a floor of an existing building. Adding a floor to KR ‘483 or Pollock that would be integral with the second profile such that the second profile were arrangeable to be in contact with the ground would be beyond the level of ordinary skill.

Examiner’s Notes

    PNG
    media_image1.png
    457
    644
    media_image1.png
    Greyscale

Annotated Fig. 1 of KR 20150103483 A (‘KR ‘483’)



Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive.
Rejection of claims 1, 10, 17 and 18 under 35 U.S.C. 103 as being unpatentable over KR 20150103483 A (‘KR ‘483’) in view of Pollock (US 4037380).
Re claim 1, applicant argues that there would be no motivation to modify KR ‘483 with Pollock to arrive at the claimed invention. The examiner has included in this instant Office action an annotated Fig. 1 of KR ‘483 to more clearly point out the base structure. The base structure of Pollock is adjustable so that the enclosed space can be installed over uneven ground (Pollock col. 5, lines 9-40; Fig. 12). Thus, Pollock provides an art-recognized need for adjustment. Making the base frame of KR ‘483 adjustable in light of the teachings of Pollock is further supported by legal precedent. See In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954) (Claims were directed to a handle for a fishing rod wherein the handle has a longitudinally adjustable finger hook, and the hand grip of the handle connects with the body portion by means of a universal joint. The court held that adjustability, where needed, is not a patentable advance, and because there was an art-recognized need for adjustment in a fishing rod, the substitution of a universal joint for the single pivot of the prior art would have been obvious.). See also MPEP 2144.04(V)(D). The examiner maintains the position held in the previous Office action that it would have been obvious to modify the base structure of KR ‘483 to be adjustable as claimed as taught by Pollock.
In response to applicant's argument that the previous Office action did not explain how the adjustable base member of Pollock could be bodily incorporated into the base structure of KR ‘483, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Note that the position held in this instant Office action relies on the same combination of prior art references used in the previous Office action and thus does not introduce a new ground of rejection. MPEP 706.07(a).
Claims 10, 17 and 18 stand or fall with claim 1.
Rejection of claims 2-3 and 7 under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) and Pollock (US 4037380) and further in view of Lee (US 20090038228).
Claims 2-3 and 7 stand or fall with claim 1 as above.
Rejection of claims 2-7 and 9 under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) and Pollock (US 4037380) and further in view of Moloney (US 2950756).
Claims 2-7 and 9 stand or fall with claim 1 as above.
Rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) and Pollock (US 4037380) and further in view of Moloney (US 2950756) and further in view of Lee (US 20090038228).
Claim 8 stands or falls with claim 1 as above.
Rejection of claims 11 and 13-16 under 35 U.S.C. 103 as being unpatentable over KR 2015 0103483 A (‘KR ‘483’) and Pollock (US 4037380) and further in view of Leben (US 8097861).
Claims 11 and 13-16 stand or fall with claim 1 as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635